review the court's application of the law to those facts de novo.   Lader v.
                 Warden, 121 Nev. 682, 686, 120 P.3d 1164, 1166 (2005).
                                Appellant argues that his trial counsel was ineffective for
                 failing to present sufficient arguments and mitigating evidence at
                 sentencing. Appellant fails to demonstrate his trial counsel's performance
                 was deficient or that he was prejudiced. Trial counsel testified at the
                 evidentiary hearing that she did speak with appellant after the jury
                 verdict and had discussed sentencing and character evidence as part of her
                 trial preparation. Trial counsel presented six letters in mitigation for
                 consideration at the sentencing hearing. Trial counsel explained at the
                 evidentiary hearing that she did not present witnesses at the sentencing
                 hearing because she had previously presented evidence of appellant's good
                 character at trial and that sentencing was before the same judge that had
                 presided over the trial. Trial counsel further testified that she was aware
                 of the change in possible sentences regarding the lewdness count but that
                 her strategy was to argue for concurrent sentences and emphasize
                 appellant's lack of significant criminal history and to present his character
                 through the letters and prior testimony at trial. Appellant fails to
                 demonstrate that there was a reasonable probability of a different
                 outcome had trial counsel presented further argument and mitigating
                 evidence at sentencing. Accordingly, we
                                ORDER the judgment of the district court AFFIRMED.



                                                                       '   J.
                                           Pickering


                                                  J.                                        J.
                 Parrag-uirre
SUPREME COURT
        OF
     NEVADA
                                                       2
(0) 1947A    0
                     cc: Hon. Connie J. Steinheirner, District Judge
                          Edward T. Reed
                          Attorney General/Carson City
                          Washoe County District Attorney
                          Washoe District Court Clerk




SUPREME COURT
        OF
     NEVADA
                                                        3
(0) 1947A    44e40